First of all, on behalf of my delegation and on my own behalf, I wish to extend to Mr.
Kittani our warmest congratulations on his election and assumption of the office of President of the thirty-sixth session of the General Assembly. His election is undoubtedly a testimony to his outstanding personal qualities, as well as a justly deserved reward for his long, selfless and outstanding contribution to the United Nations, which he has served in various capacities with such distinction for more than two decades. I am fully confident that, under his able and wise guidance, our proceedings at this session will be quite successful. I can assure him, particularly in view of the amity that exists between our two countries, that he can count on my delegation for the fullest possible cooperation in the discharge of his onerous duties and responsibilities.
274.	1 should like also to take this opportunity to pay the warmest tribute to the President of the thirty-fifth session of the General Assembly, Mr. von Wechmar of the Federal Republic of Germany, for the able manner in which he guided the proceedings in the past year, when the Assembly was faced with many major issues of war and peace. It is to his credit that during his tenure of office he displayed great personal qualities, a sense of fair play and a complete dedication to the cause of peace in serving the Assembly as President.
275.	I should like also to take this opportunity to extend my warmest congratulations to Vanuatu and also to Belize on their accession to independence and on their admission as the one hundred fifty-fifth and one hundred fifty-sixth Members of the Assembly and the comity of nations. With their admission, we are now nearer our dream of attaining the universality of the United Nations.
276.	I believe that we also owe our SecretaryGeneral much gratitude for his dedication to duty and his unfailing concern for the welfare and good health of the Organization. At no time have these sterling qualities served the United Nations better than in the past few years, when the international system has suffered considerable strains and tensions.
277.	It is with great concern that my country and delegation view the general deterioration in the international situation since last year. On many of the prevailing global issues, we are no nearer to a solution. In several cases the prospects for resolving the problems are actually dimmer. Our willingness and capacity for the resolution of the major problems which now plague the world seem to have diminished considerably, despite the fact that here in the Assembly and within the United Nations system we have all devoted considerable time and energy to our common search for a durable solution to the strains and tensions in the international situation. Yet the need for a peaceful resolution of these problems has never been greater or more urgent, in view of the great danger to international peace and security engendered by these international tensions and strains.
278.	My delegation is particularly concerned about the situation now developing in southern Africa, an issue over which a special session of the Assembly met only two weeks ago. There are three major elements in the situation now evolving in southern Africa, each one of which has the potential for erupting into a major world conflict. First, there is the continued occupation of Namibia by the racist regime of South Africa despite repeated pronouncements by the Assembly and the International Court of
Justice that such occupation is illegal. There is no need to rehash the several General Assembly resolutions demanding the withdrawal of the racist regime of South Africa from Namibia, nor is it necessary for me to bore the Assembly with details of the efforts that have been made, without any success, to secure the withdrawal of the racist South African regime from that Territory. All this is too well known to require any further elaboration. The SecretaryGeneral has in his annual report also alluded to all the major efforts made by the Organization to secure a peaceful settlement in Namibia, including the United Nations peace plan on Namibia, which the Security Council approved in resolution 435 (1978) and which was unanimously endorsed by the Assembly [resolution ES8/2]. All these activities eventually produced the Geneva meeting at which the racist regime of South Africa behaved in a most irresponsible manner by slamming the door on a negotiated settlement.
279.	It is, therefore, a matter for deep regret that the danger posed to international peace and security by the continuing illegal occupation of Namibia by the racist regime of South Africa is not recognized by some Powers which willfully, and in an arrogant display of power, now openly encourage the racist and illegal regime of South Africa to continue its open defiance of the Organization. We have in recent weeks witnessed the bizarre spectacle of racist South Africa's forces launching a vicious, unprovoked and barbaric attack on the sovereign State of Angola under the pretext of pursuing SWAPO freedom fighters in that country.
280.	No other subject has provided such absurd theatricals this year as has the subject of Namibia's independence; but we are far from amused. We have witnessed otherwise civilized nations cannibalize some of the most sacrosanct tenets of democracy in a desperate effort to make southern Africa safe for exploitation by the West, by the denial of freedom to the people of Namibia. We have witnessed nations that in February 1981 condemned South Africa for its duplicity and disruptive tactics during the Geneva pre-implementation talks veto sanctions resolutions against South Africa two months later in the Security Council in order to save the apartheid regime from economic, cultural and political ostracism. We have seen a leading advocate of a peaceful solution of the problems of Namibia's independence recently veto a Security Council resolution condemning South Africa's criminal invasion of Angola in violation of that nation's sovereignty and territorial integrity. Indeed, only a few weeks ago, at the eighth emergency special session of the General Assembly, we were witnesses to the callous indifference of a cluster of Western nations which abstained on a consensus resolution that could have enhanced and accelerated Namibia's independence.
281.	However, these are merely symptoms of the times, an index of the convoluted rationalization of evil by a new breed of leaders of men and nations that has made it possible for otherwise rational beings in so-called civilized nations to agree to coexist with apartheid South Africa, that has enabled the exponents of democratic principles on earth to stifle the buds of freedom in Namibia and that has permitted and rationalized the use of naked aggression against Angola by South Africa, ostensibly as part of the white man's self-imposed burden to expurgate communism from southern Africa. For our part, we reject these tendentious premises, which provide no more than a smokescreen for what is essentially an amoral and materialistic, as well as a racially biased, policy.
282.	We have no illusions about the magnitude of the problems facing us at this session of the General Assembly on the question of Namibia's independence. At the same time, we have no doubts about the consequences of failing to take appropriate measures to meet the challenge which continued South African intransigence poses. At the very least, we feel it necessary to reiterate some eternal principles associated with the Namibian struggle, lest our civility be mistaken for cowardice and our inaction taken for acquiescence.
283.	Of the many things with which the world's historical landscape is strewn, the wreck of an abandoned liberation struggle is not one of them. And it is certain that, as night follows day, the struggle for the genuine independence of Namibia, under a democratically elected Government led by SWAPO, will never be abandoned. In plain language, it means that the day will never come when African nations will despair of the struggle for Namibia's independence and cast it adrift as a hostage to South Africa. That would be a gesture of abject surrender and appeasement to which no true African, with the blood of his proud ancestors running through his veins, will ever subscribe. If any proof of this were needed, the recent emergency summit meeting of the front-line States and Nigeria in Lagos should provide ample testimony of the continuing pursuit of the goal of that country's independence. The achievement of that goal remains a cardinal objective of the foreign policy of my country, and we will not relent until victory is won. Indeed, on the issue of Namibia's independence, all African countries are front-line States, and our continental commitment to the achievement of that goal will never waver or falter, come what may, no matter what the price. In this connection, we reiterate our unflinching support for SWAPO and our commitment to the early implementation of the Namibia plan approved by the Security Council in resolution 435 (1978) without amendment, modification or amplification.
284.	In recent months, the element of superPower ideological rivalry has been introduced into the already muddy political waters of southern Africa, with a view to confusing the direct and simple issue of the independence of the oppressed in that area. The underlying aim, no doubt, is to provide a pretext for the entrenchment of neocolonialism in that part of our continent through its Achilles' heel. We know that the most strenuous efforts are being made to forge a link between the withdrawal of foreign troops from Angola and progress towards Namibia's independence. We see none, and unreservedly repudiate the claims of extra-continental Powers to dictate to any African country who their friends shall be when their national survival is threatened.
285.	As long as South Africa continues its criminal military rampage over the territorial boundaries of sovereign African States, as long as that criminal State continues with its efforts to destabilize Angola, Mozambique and other neighboring States with the active encouragement and support of some Western Powers, so long will Angola and, indeed, every African State which is threatened feel obliged to obtain military assistance from any quarter in order to preserve its sovereignty. The termination of South Africa's presence in Namibia and of its acts of aggression against neighboring African States is an indispensable precondition for the withdrawal of foreign military presence from the affected parts of the region.
286.	Only very recently, the Foreign Minister of that pariah State was alleged to have called for cooperation between his country and Nigeria in the interests of the security, peace and progress of Africa. The racist regime need only pull out its aggressive troops from Angola and other front-line States, cooperate fully with the international community to achieve independence for Namibia and replace the obnoxious apartheid system within its borders with genuine democratic majority rule based on universal adult suffrage. It will then find Nigeria and, indeed, all African States ever willing and ready to extend the right hand of fellowship and to welcome it wholeheartedly into the fold of the OAU.
287.	The multiple crises which have continued to bedevil international .relations reveal one of their worst features in the economic sphere. That the world economy has suffered an alarming deterioration since the Assembly met this time last year is a fact well known to everyone. One has even heard it said by authoritative analysts that mankind may in fact be witnessing now the worst economic recession since the Great Depression. Of course, that is the painful fact of the situation as the prospects for sustained growth and development are seriously constrained by persistent high levels of global inflation, acute payments imbalances, instability of commodity markets, growing protectionism, declining volume of official development assistance, deteriorating terms of trade and unstable exchange rates fueled by an archaic international monetary system.
288.	The cumulative effect of these phenomena has been a drastic slowdown in economic growth for all. countries, particularly the developing countries, most of which have in fact registered negative growth over the last couple of years. One does not have to go far in the search for an explanation for this sorry state of affairs, because the incontestable fact is that our economies have been most particularly vulnerable to the factors enumerated above, which for the most part are of external origin and underscore the question of the structural maladjustment of the international economic system.
289.	We in the developing countries cannot but feel gravely concerned about the extreme severity of the impact of the current global economic crisis on us. The food situation has been particularly critical as many developing countries have resorted to massive food importation, which in turn has aggravated their foreign exchange position with adverse effects on their development process. So also has the very high cost of manufactured and capital goods slowed down the process of industrialization in developing countries, thereby curtailing opportunities for the diversification of their economies so crucial to the attainment of self-reliant development.
290.	To this must be added the consequences of the prevailing instability in the export markets for primary commodities, which has resulted in the steady decline in our export earnings and, indeed, the purchasing power of the unit cost of primary exports. A? contemporary events show, even crude oil has not escaped the fate which raw materials have Additionally been subjected to, as those with their hands on the levers of economic power, namely, the developed market economies, have once more been at the game which they are well equipped to play, thanks to the existing inequitable structure of the international economy.
291.	Thus, by the most surreptitious strategic maneuvers, as it has done and is still doing with other raw materials, the industrialized North has managed to induce an artificial glut in the world supply for crude oil. My delegation cannot but deplore any strategy which is designed to strangle oil-producing developing countries with the sinister purpose of making energy a non-issue at any resumed global negotiations. We are convinced that the prevailing adverse trends in the world economy must not be allowed to continue, as this can only spell doom for all of us.
292.	Urgent solutions are therefore called for. There must be a steady flow of additional financial resources to developing countries, which also need increasing access to technology, in respect of which the developed countries still enjoy a monopoly. These and other requirements are well-accepted prerequisites for the accelerated development of developing countries. Of course, they are clearly underlined in the International Development Strategy for the Third United Nations Development Decade, the faithful implementation of which we see as a historic responsibility from which the international community, especially the developed countries, cannot afford to shy away.
293.	The moment has been reached when something has to be done about the flagging spirit of multilateral economic cooperation. The hope of peace and plenty which is held forth by our great Organization must not be denied to the vast mass of humanity simply because of the present financial constraints faced by every nation. For many, particularly in the developing countries, the role of the United Nations development system in resource transfer can hardly be underestimated. It is, therefore, important that Member States, particularly the developed countries, should continue to give their full support to the system.
294.	It would be unrealistic, of course, not to acknowledge some encouraging developments which have occurred in the last few months. Happily, the developing countries themselves, which have been hardest hit by the prevailing economic crisis, have not stood still with arms folded. On the contrary, believing in the practical wisdom and the rewards of self-help, representatives of those countries gathered in Caracas in May of this year for the High Level Conference on Economic Cooperation among Developing Countries. The Program of Action which was adopted on that occasion [see A/36/333] has since become an invaluable instrument for enhancing the collective self-reliance of developing countries, while it also represents their contribution to international economic cooperation for development. We earnestly hope that this noble endeavor of the developing countries will continue to receive the maximum support of the international community, and in particular the United Nations system.
295.	Right now attention is being turned to another important international meeting which will take place next month, the International Meeting on Cooperation and Development to be held at Cancun. It is true that this meeting will be held outside the United Nations system, but the potential contribution which it can make to strengthening international economic cooperation will hardly be denied. In any case, my Government hopes that the impending summit meeting will be guided in its deliberations by the sobering realization that a common destiny unites us all and that the objective of the meeting, to provide the needed impetus for the global negotiations, will be achieved.
296.	The international community has waited too long for the global negotiations to get under way. A further delay could be ominous because, as earlier underlined, the world economic crisis is deepening with each passing day. There must be a return to the commitment solemnly made when the Assembly adopted resolution 34/138.
297.	Increasingly, our world is ruled by contradictions and ironies, and nowhere is that more true than in the issue of man's survival. Every year there are ritualistic exhortations in this forum calling for global disarmament. Instead, we are made helpless spectators of accelerated deadly rearmament on a global scale in a sort of geometrical progression. Conversely, the security supposedly guaranteed by this upsurge in armaments buildup proves more elusive in direct proportion to the increase in the armaments stockpile. It is a vicious circle which would be laughable if its consequences were not so deadly serious.
298.	However, we must point not only to the* great danger of stockpiling those lethal weapons but also to the growing aggressiveness of nations and the ominous new phenomenon of a ready, even eager, disposition to engage in the so-called tactical nuclear warfare. Nuclear warfare was always thought of and regarded as a last resort in the worst type of scenario, unlikely ever to happen because of the existing balance of terror, and the assured destruction capacity of a retaliatory second strike. Now, the new generation of tactical nuclear missiles, with their fiendish capacity for alleged "contained" warfare, makes the early deployment of nuclear weaponry in the event of war a much desired strategy.
299.	We need not, and will not, bow in despair before the awesome might of the nuclear Powers. Rather, we must oblige them to accept and recognize the fact that part of the attributes of sovereignty which every State enjoys is the prerogative to determine the manner in which its citizens can live or die and that any abridgment of that right constitutes a violation of the most fundamental of all human rights the right to live. When some countries decide to embark on a reckless arms buildup, it becomes the legitimate right of other States to express their concern and apprehension. That is why we feel compelled and justified to call upon those who have so obstinately sought to intimidate the rest of mankind with the greatest arms buildup the world has ever known to recognize that the earth is ours too, and that we are unwilling to permit its wanton and mindless destruction. We believe that enough is enough. The United Nations must redouble its effort to bring some sanity to the arms race, but such effort will succeed only to the extent that nations, individually and collectively, decide to turn their swords into ploughshares and release for peaceful development the vast resources at present devoted to missiles.
300.	Nigeria welcomes the decision to hold the second special session of the General Assembly devoted to disarmament in 1982, in the expectation that the opportunity will be used to reassess the disarmament postures of
States, the status of implementation of the Program of Action adopted during the first special session on disarmament in 1978 [see resolution S1012], the role of the pertinent United Nations organs and the importance of public opinion in disarmament efforts.
301.	May I now draw attention to some of the other flash-points of our troubled world. It is the earnest hope of my country that during this session progress will be made in the relaxation of tensions in the Middle East, through involving the long-suffering Palestinians in a peace process that will ultimately secure for them a homeland of their own, as well as assuring security to the State of Israel. We also hope that this session will see the end of the fratricidal war between Iraq and Iran, two friendly nonaligned nations that need to divert their attention to improving the lot of their people. It is also to be hoped that genuine progress will be achieved in the settlement of the Afghanistan and Kampuchean issues, through the withdrawal of all foreign forces and allowing the peoples of those countries to sort out their international problems peacefully with the help of the United Nations.
302.	The Organization faces today the greatest ever challenge throughout the history of its existence. Whether it be in the political, economic or armament field, our world is on the brink of colossal disaster. A few nations have acquired the capacity to save the world from, or plunge it into, Armageddon. Let us hope that the leaders of those nations will rise above petty, narrow, selfish interests. Let us hope that they will refrain from being the victims of the arrogance of power. Let us hope that the peace, welfare and betterment of the human race as a whole will be their prime concern as it is the concern of all of us as Members of the world Organization. Let us hope that together we will be true and faithful to our great Charter in the interest of peace, prosperity and progress of the whole of mankind.
